DETAILED ACTION
	1.	This action is in response to the application filed on 3/24/22.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-12 of U.S. Patent No. 11316336. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are obvious variations of the same invention (see table below)

Current application 17/703090
US 11316336
1. A device, comprising: an input interface; a conversion circuitry configured to convert an input power into an output power; an output interface; and an input current protection module connected to the input interface and configured to detect an input current drawn from the input interface; wherein the input current protection module is configured to detect an input overcurrent event.






















2. The device of claim 1, wherein the input current protection module is an integrated circuit.




3. The device of claim 1, wherein the input current protection module is a processing device configured to execute one or more instructions maintained in a machine-readable storage medium. 





4. The device of claim 3, wherein the machine-readable storage medium is a non-volatile memory.



5. The device of claim 1, wherein an input overcurrent event occurs when the input current through the input interface exceeds a threshold current.



6. The device of claim 5, the threshold current comprising a maximum current rating for an input component.



7. The device of claim 6, the input component comprising one of an input cable, an AC inlet, a DC inlet, or other component of the input interface.



8. The device of claim 5, wherein an input overcurrent event occurs when the input current exceeds the threshold current for a length of an overcurrent event detection timer.



15. The device of claim 9, the reoccurrence timer comprising a set time from when the input overcurrent event is detected.




16. The device of claim 15, wherein, if a second input overcurrent event is detected before the reoccurrence timer expires, the input current protection module is configured to send a signal to shut down and latch the device.




17. The device of claim 15, wherein, if the input current protection module does not detect a second input overcurrent event before the reoccurrence timer expires, the input current protection module is configured to reset the reoccurrence timer
1. A device, comprising: an input interface; a conversion circuitry connected to the input interface and configured to convert an input power into an output power; an output interface connected to the conversion circuitry; and an input current protection module connected to the input interface and the output interface and configured to: detect an input overcurrent event when an input current drawn from the input interface exceeds a threshold current; based on detecting the input overcurrent event: send a disable signal to the output interface; and trigger a reenable delay and a reoccurrence timer, the reenable delay comprising a delay before the input current protection module can send a reenable signal to the output interface; monitor an input current drawn from the input interface during the reenable delay; determine whether the input current drawn from the input interface during the reenable delay exceeds the threshold current; and based on determining that the input current drawn from the input interface during the reenable delay exceeds the threshold current, send a signal to shut down and latch the device.




2. The device of claim 1, wherein the input current protection module is an integrated circuit.




3. The device of claim 1, wherein the input current protection module is a processing device configured to execute one or more instructions maintained in a machine-readable storage medium.





4. The device of claim 3, wherein the machine-readable storage medium is a non-volatile memory.



5. The device of claim 1, wherein an input overcurrent event occurs when the input current through the input interface exceeds a threshold current.



6. The device of claim 5, the threshold current comprising a maximum current rating for an input component.



7. The device of claim 6, the input component comprising one of an input cable, an AC inlet, a DC inlet, or other component of the input interface.



8. The device of claim 5, wherein an input overcurrent event occurs when the input current exceeds the threshold current for a length of an overcurrent event detection timer.



10. The device of claim 1, the reoccurrence timer comprising a set time from when the input overcurrent event is detected.




11. The device of claim 10, wherein the input current protection module is configured to: based on determining that a second input overcurrent event is detected before the reoccurrence timer expires, send a signal to shut down and latch the device.



12. The device of claim 10, wherein the input current protection module is configured to: based on determining that a second input overcurrent event is not detected before the reoccurrence timer expires, reset the reoccurrence timer.






Claim Objections
4.	Claim 15 is objected to because of the following informalities: It appears that claim 15 should has been depended on claim 10, because the limitation recites “the reoccurrence timer” (see claim 10 and 15). Appropriate correction is required.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Relyea et al. (US 20150015999). 
Regarding claim 1: Relyea et al. discloses a device (i.e. figure 1), comprising: 
an input interface (i.e. conductors between terminals 10, 18 and 12, 38); 
a conversion circuitry (i.e. circuitry of 16) configured to convert an input power into an output power; 
an output interface (i.e. output interface provided at terminal 12 coupled to source 3 on the load side, see ¶ 19 and 20); and 
an input current protection module (i.e. module of circuit breaker 2) connected to the input interface (i.e. conductors between terminals 10, 18 and 12, 38) and configured to detect an input current (i.e. input current from 8 and 48 provides to 24) drawn from the input interface (i.e. conductors between terminals 10, 18 and 12, 38); wherein the input current protection module (i.e. module of circuit breaker 2) is configured to detect an input overcurrent event (i.e. function of the circuit breaker 2).  	Regarding claim 2: (i.e. figure 1) wherein the input current protection module is an integrated circuit.  	Regarding claim 3: (i.e. figure 1) the input current protection module is a processing device configured to execute one or more instructions maintained in a machine-readable storage medium (i.e. function of 15).  	Regarding claim 4: (i.e. figure 1) wherein the machine-readable storage medium is a non-volatile memory (i.e. memory of the control unit 15).  	Regarding claim 5: (i.e. figure 1) wherein an input overcurrent event occurs when the input current through the input interface exceeds a threshold current (i.e. provided by the circuit breaker when overcurrent is above a threshold).  	Regarding claim 6: (i.e. figure 1) the threshold current comprising a maximum current rating for an input component (i.e. function of the circuit breaker to provide the current rating for overcurrent protection).  	Regarding claim 7: (i.e. figure 1) the input component comprising one of an input cable, an AC inlet, a DC inlet, or other component of the input interface. 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Relyea et al. (US 20150015999) in view of Sexton et al. (US 20110063768).
Regarding claim 8: Relyea et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose an input overcurrent event occurs when the input current exceeds the threshold current for a length of an overcurrent event detection timer.  	Sexton et al. disclose a system having an input overcurrent event occurs when the input current exceeds the threshold current for a length of an overcurrent event detection timer (i.e. ¶ 118). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Relyea et al.’s invention with system as disclose by Sexton et al. in order to safety to the system in conjunction with electrical wiring. 

9.	Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Relyea et al. (US 20150015999) in view of Haines et al. (US 20110216453).
Regarding claim 9: Relyea et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the input current protection module is connected to the output interface and the input current protection module is further configured to send a disable signal to the output interface when the input overcurrent event is detected. 
 	Haines et al. disclose a proactive device (i.e. figure 1) comprising the input current protection module (i.e. module of figure 1) is connected to the output interface (i.e. interface on the load side) and the input current protection module is further configured to send a disable signal (i.e. signal to 130) to the output interface when the input overcurrent event is detected (i.e. ¶ 68).  	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Relyea et al.’s invention with the device as disclose by Haines in order to protect the overcurrent condition. 

10.	Claims 10-12 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Relyea et al. (US 20150015999) in view of Haines et al. (US 20110216453) and further in view of Liptak et al. (US 20140071569).
Regarding claim 10: Relyea et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the input current protection module is configured to trigger a reenable delay and a reoccurrence timer when the input overcurrent event is detected. 
 	Liptak et al. disclose a protection device (i.e. figure 1) comprising the input current protection module (i.e. 20A) is configured to trigger a reenable delay (i.e. delay signal) and a reoccurrence timer (i.e. timer of 28) when the input overcurrent event is detected (i.e. overcurrent condition of the breaker 20A) (i.e. ¶ 19).  	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Relyea et al.’s invention with the device as disclose by Liptak et al. in order to provide protection to the system. 
Regarding claim 11: Relyea et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose reenable delay comprising a delay before the input current protection module can send a reenable signal to the output interface.  	Liptak et al. disclose a protection device comprising reenable delay comprising a delay before (i.e. delay duration) the input current protection module can send a reenable signal to the main breaker circuit (i.e. 16) (i.e. ¶19). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Relyea et al.’s invention with the device as disclose by Liptak et al. in order to have a delay before the input current protection module can send a reenable signal to the output interface, because it provides protection to the system.
Regarding claim 12: Relyea et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose reenable delay comprising a delay before the input current protection module can send a reenable signal to the output interface.  	Liptak et al. disclose a protection device comprising the input current protection module continues to check the input current through the input interface during the reenable delay (i.e. ¶19). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Relyea et al.’s invention with the device as disclose by Liptak et al. in order to provide protection to the system.
Regarding claim 15: Relyea et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose reoccurrence timer comprising a set time from when the input overcurrent event is detected.  	Liptak et al. disclose a protection device comprising reoccurrence timer comprising a set time from when the input overcurrent event is detected (i.e. ¶19). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Relyea et al.’s invention with the device as disclose by Liptak et al. in order to provide protection to the system.








Allowable Subject Matter
11.	Claims 13-14 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

12.	Claims 18-20 are allowed. In regards to claim 18, the prior art fails to disclose if the input current does not exceed the threshold current before the reenable delay expires, send, by the input current protection module, a reenable signal to the output circuitry; and if a second input overcurrent event occurs before the reoccurrence timer expires, latch, by the input current protection module, the power supply.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269.  The examiner can normally be reached on Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nguyen Tran/Primary Examiner, Art Unit 2838